Case 18-13422-mdc      Doc 117    Filed 05/20/20 Entered 05/20/20 11:05:35    Desc Main
                                 Document      Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: Sasun Nersisyan                            CHAPTER 13
                           Debtor(s)
                                                   BKY. NO. 18-13422 MDC


                  ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

  To the Clerk:

         Kindly enter my appearance on behalf of PENNYMAC LOAN SERVICES, LLC and
  index same on the master mailing list.


                                                  Respectfully submitted,
                                              /s/ Rebecca A. Solarz Esquire
                                              Rebecca A Solarz, Esquire
                                              Kevin G. McDonald, Esquire
                                              KML Law Group, P.C.
                                              701 Market Street, Suite 5000
                                              Philadelphia, PA 19106-1532
                                              (215) 627-1322
